Citation Nr: 1747900	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for congenital ichthyosis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to March 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was last before the Board in December 2016, whereupon it was remanded back to the RO for further development of the record.  Following the issuance of a May 2017 supplemental statement of the case, the matter was returned to the Board for its adjudication. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting at the Board headquarters located in Washington, D.C.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the matter can be adjudicated it must be returned to the RO in order for it to comply with the Board's prior remand instructions.  Specifically, the Board in its December 2016 remand directed the RO to provide the Veteran's claims file to a qualified VA medical examiner for the purpose of eliciting an opinion as to whether the Veteran's congenital ichthyosis preexisted service.  In providing the claims file to a VA examiner in January 2017, the RO instructed the examiner to opine as to whether the congenital ichthyosis preexisted service.  However, in the January 2017 VA examination, the examiner appeared to proceed on the assumption that VA had already established that the congenital ichthyosis preexisted service, and thus only opined as to whether the condition was aggravated permanently by service.  As the January 2017 examiner did not address the underlying issue of whether the congenital ichthyosis actually preexisted service, the Board finds that a remand is necessary to elicit said opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance)

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to the examiner who administered the January 2017 examination, or to another qualified examiner if that individual is not available, for the purpose of eliciting opinions responsive to the issue of the likely etiology of the Veteran's congenital ichthyosis.  The entire claims file, to include a complete copy of this REMAND, must be made available to the designated examiner.

Based upon the claims file review, the history presented by the Veteran, and the January 2017 examination results, the examiner is requested to provide an opinion as to whether the congenital ichthyosis clearly and unmistakably preexisted service, and clearly and unmistakably did not worsen beyond natural progression during service.  If the disorder is NOT found to have clearly and unmistakably preexisted service, an opinion must be rendered as to whether such disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

2.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




